DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 18 January 2022.

Response to Amendment
Claims 5, 8-10, 15-16, and 18-19 have been amended. Claims 1-20 are pending. Claims 1-20 were indicated as containing allowable subject matter in the previous action (Non-Final Rejection filed on 18 October 2021).
In response to the amendments to the claims, the objections to the claims, as well as the rejections of claims 8-9 and 18-19 under 35 USC 112(b) are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James E. Wimpe on 17 March 2022.
The application has been amended as follows: 
Claim 1
Line 5: “wall and the filter outer wall extending along a filter axis, the filter inner wall being configured to receive an airflow entering the filter;”
the airflow, the airflow entering the filter void at a first void end relative to the filter axis and”
Claim 11
Line 5: “tube, wherein the waste disposal system is configured to provide a suction airflow directed through the waste transfer tube to urge waste”
Claim 16
Line 3: “second void end to retain the volume of filtration material in the filter void.”
Claim 20
Line 14: “void from the waste inlet at a first void end relative to the filter axis and exiting the filter void at a”

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. The concept of a filter comprising:
a filter outer wall;
a filter inner wall spaced apart from the filter outer wall, the filter inner wall and the filter outer wall defining a filter void therebetween, the filter inner wall and the filter outer wall extending along a filter axis, the filter inner wall being configured to receive an airflow entering the filter;
a volume of filtration material disposed in the filter void; and
a plurality of baffles extending between the filter inner wall and the filter outer wall, the plurality of baffles configured to induce a helical component to the airflow entering the filter void at a first void end relative to the filter axis and exiting the filter void at a second void end opposite the first void end (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a waste disposal system, comprising:
a waste inlet;
a waste transfer tube extending from the waste inlet;
a collection canister connected to the waste inlet via the waste transfer tube, wherein the waste disposal system is configured to provide a suction airflow directed through the waste transfer tube to urge waste through the waste inlet and along the waste transfer tube to the collection canister; and
a filter through which the suction airflow is directed for removal of odor and/or other contaminants from the suction airflow, the filter including:
a filter outer wall;
a filter inner wall spaced apart from the filter outer wall, the filter inner wall and the filter outer wall defining a filter void therebetween, the filter inner wall and the filter outer wall extending along a filter axis;
a volume of filtration material disposed in the filter void; and
a plurality of baffles extending between the filter inner wall and the filter outer wall, the plurality of baffles configured to induce a helical component to the suction airflow entering the filter void at a first void end relative to the filter axis and exiting the filter void at a second void end opposite the first void end (claim 11) is considered to define patentable subject matter over the prior art.
Lastly, the concept of a method of operating a waste disposal system, comprising:
urging a suction airflow through a waste inlet;
urging waste through the waste inlet and along a waste transfer tube extending from the waste inlet via the suction airflow;
directing the suction airflow through a filter, the filter including:

a filter inner wall spaced apart from the filter outer wall, the filter inner wall and the filter outer wall defining a filter void therebetween, the filter inner wall and the filter outer wall extending along a filter axis; 
a volume of filtration material disposed in the filter void; and
a plurality of baffles extending between the filter inner wall and the filter outer wall; and
inducing a helical component to the suction airflow entering the filter void from the waste inlet at a first void end relative to the filter axis and exiting the filter void at a second void end opposite the first void end via the plurality of baffles, thereby increasing a residence time of the suction airflow in the filter void (claim 20) is considered to define patentable subject matter over the prior art.
The invention provides air filter that can remove odors and other contaminants from an airflow before returning the airflow to a crew cabin (p. 1, [0003]).
The closest prior art is regarded to be Buttinger et al. (EP0222731A2), which discloses a pressure swing adsorber ([0001]) (i.e. a filter) comprising gas-permeable walls 4 and 5 (Fig. 1; [0013]) (i.e., filter inner and outer walls extending along a filter axis) that define an annular space 9 ([0013]) (i.e., a filter void) filled with molecular sieve material 6 ([0013]) (i.e., a volume of filtration material) and comprising helical support surfaces 10 ([0013]) configured as a double helix (Fig. 3; [0015]) (i.e., a plurality of baffles extending between the filter inner wall and the filter outer wall, the plurality of baffles configured to induce a helical component to an airflow). However, the walls are gas permeable so that gas flows through the walls (arrow in Fig. 1), and the top and bottom of the annular space is defined by a filler neck 7 and a drain port 8, respectively, for providing sieve material 6 ([0013]), so Buttinger does not teach or suggest a configuration that permits an airflow entering a filter void at a first void end relative to the filter axis and exiting the filter void at a second void end opposite the first Buttinger to provide such a configuration.
Other close prior art is Stell et al. (WO2017198466A1) discloses a filter (Abstract; Fig. 2) comprising an outer container interior space 111 which is designed to accommodate filter material ([0043]) (i.e., a filter outer wall; a filter inner wall spaced apart from the filter outer wall, the filter inner wall and the filter outer wall defining a filter void therebetween, the filter inner wall and the filter outer wall extending along a filter axis, a volume of filtration material disposed in the filter void), and a spiral-shaped deflection device 123 so that fuel vapors to be filtered have to travel a longer distance, so that the fuel vapors are filtered more effectively by the filter material (Fig. 7; [0052]). However, the flow enters at a loading opening 112 into the annular interior space 111 ([0042]), so the filter lacks a filter inner wall configured to receive an airflow entering the filter, and it would not have been prima facie obvious to reverse the filter’s flow direction to meet this limitation.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772